DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed 7/19/2022, with respect to the Final Office Action have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn. 
Terminal Disclaimer
The Terminal Disclaimer received 7/19/2022 has been received and is sufficient to overcome the double patenting rejections made in the previous office action. 
Allowable Subject Matter
Claims 2-6, 8-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the invention is directed towards a monitoring device which includes antenna matching circuitry, biometric circuitry, a common conductive element electrically coupled to the antenna matching circuitry and biometric circuitry and a decoupling elements.   The prior art fails to disclose or render obvious all of the limitations of the independent claims in combination with decoupling elements along electrical paths between the common conductive element, the biometric circuitry and the antenna matching circuitry; the decoupling element is operable to selectively restrict or permit signals between the elements based on a frequency range of the signals.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792